DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 09/16/2022  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	This communication is a first office action, non-final rejection on the merits.  Claims 1, 6, 8-11, 16, 18-20,  as  filed, are currently pending and have been considered below.
Specification
4.	The disclosure is objected to because of the following informalities: 
In page 1, lines 5-15 references U.S. Application Serial No. 16/121,051 which current status has not been updated. Appropriate correction is required.




Response to Arguments

5.	Applicant's arguments filed on 09/16/2022  have been fully considered but they are not persuasive.
5A.	Regarding the arguments  bridging page 8, first paragraph  to page 10 first paragraph, the Examiner respectfully disagrees with Applicant’s position in that ,
“Spaargaren describes that location information is included in a message, but fails to disclose that the message includes information for setting the location as a destination. Suomela fails to provide any disclosure relating to location information received through a message. 
Thus, the combination of cited references fails to disclose receiving a message including a location and information causing the electronic device to set the location to a candidate location for a navigation service, as recited in amended Claim 1.”

It is still the Examiner’s position that   Spaargaren in view of Suomela has such teachings.  Spaargaren  teaches, sending, receiving and processing multimedia messaging Service (MMS) messages, See at least  Abstract, page 5, line 1-page 6, line 6). Suomela has the teachings of providing destination location and  navigation to destination, see at least [0008], [0009], [0036], [0047]).
 
5B.	Regarding the arguments  page 9, last paragraph   the Examiner respectfully disagrees with Applicant’s position in that, “the combination of Spaargaren and Suomela fails to disclose selecting a stored message having information to be used as a destination. Specifically, the combination of cited references fails to disclose an input for selecting one of a plurality of objects corresponding to a plurality of messages respectively. where the pluralityof messages includes the received message and messages previously received from the user mobile terminal, and each of the plurality of messages includes a respective one of a plurality of candidate destination locations,”.

It is still the Examiner’s position that   Spaargaren in view of Suomela has such teachings.  Spaargaren  teaches, sending, receiving and processing multimedia messaging Service (MMS) messages, See at least  Abstract, page 5, line 1-page 6, line 6). Suomela has the teachings of providing destination location and  navigation to destination, see at least [0008], [0009], [0036], [0047]).

Applicants all other argument presented herein, had been rebutted in the previous office  action mailed on 06/17/2022.
For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Drawings
6.	Responsive to Applicants’ amendment of claims 1 and 11, the objection noted in the last Office action has been vacated. 

Specification
7.	The disclosure is objected to because of the following informalities: 
In page 1, lines 5-15 references U.S. Application Serial No. 16/121,051 which current status has not been updated. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In claims 1 and 11, the recitation, “an  input for selecting one of a plurality of objects corresponding to plurality of messages, respectively” there is NO support of this recitation in the Specification.Appropriate clarification is required.
Claims 6, 8-10, 16, 18-20  are rejected as being dependent upon a rejected base claims 1 and 11. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 6, 8-10, 11, 16,  and 18-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spaargaren (GB-2,385,748) in view of Suomela et al. (USP 2006/0069503).
As per Claim 1, Spaargaren teaches,  an electronic apparatus (12,14, “one or more of 5 mobile terminals 12, 14, 16, 18 may form part of an on-board vehicle navigational system” page 6, lines 5-6); a display (600) ; a communication interface(Fig. 1, 2, 6-7);; a memory (62, Fig.2);and a processor (control unit 60,  Fig. 2 also see  Fig.6-7)  configured to:  comprising: a display (600)  a communication interface; (Fig. 1, 2, 6-7); a global positioning system GPS receiver; (terminal being equipped with  an internal or co-located positioning module such as a GPS receiver ( page 5, lines 14-25); a memory;  (62, Fig.2); and a processor  (control unit 60,  Fig. 2 also see  Fig.6-7) configured to: receive, from a user mobile terminal through the communication interface, (12,14,16 being capable of sending, receiving and processing MMS messages, page 5, line 14-page 6, line 6), a message, the message including a location and information causing the electronic device to set the location to a candidate destination location for a navigation service; (12,14,16 being capable of sending, receiving and processing MMS messages, page 5, line 14-page 6, line 6); obtain a current location of the electronic apparatus by the GPS receiver, ( (page 5, line 14-page 6, line 6); obtain, an input for selecting one of a plurality of objects  (via user allotted names, such as “London”, “My office”, “Sarah’s House” or “Fred”, page 12, lines 1-12) corresponding to a plurality of messages, respectively,  (page 13, line 10-page 15, line 19, Figs. 4A-4D); wherein the plurality of messages includes the received message and messages previously received from the user mobile terminal, and each of the plurality of messages includes a respective one of a plurality of candidate destination locations; (via postal address component, such as one or more of a street address, street name , town or city name , post or zip code and country name, an email address , a telephone number …a location type to indicate the type of location, page 12, lines 1-12)., page 7, line 22-28); (destination address 304, page 14, lines 1-30) page 13, line 10-page 14, 3, page 14, lines 15-27 ( see page 14, lines 1-30, Figs. 4A-C), also see Page 13, line 10—page 20, line 20) , location information in the form of graphical identifications on a map, page 17, lines 10-25) also see  (page  5, line 1 —page 8, line 15, page 8, line 16 - page 21, line 5) and (Page 6, line 10- page 8, line 15, Figs. 1-11); in response to the input for selecting the one of the plurality of objects, (destination) (See  Figs . 3-11, page 13, line 21- page 15, line 12).

Examiner interprets, “object” as ‘an entity’ or  ‘a location/  destination’.

However, Spaargaren  does not explicitly teach, identify a route from the current location of the electronic apparatus to a destination location corresponding to  the selected object;  and control the display to display a screen of the navigation service including at least part of the route.
In a related field of Art, In a related field of Art, Suomela teaches, a system and method   for displaying a map having a close known location and a destination and for providing navigation recommendations for traveling from the close known location to the destination, wherein,  identify a route from the current location of the electronic apparatus to a destination location corresponding to  the selected object; (via Bank 810, Outdoor mall 804, office building , Museum,  gas station, etc. See Fig. 8) ([0050-0052]),(Abstract); and control the display to display a screen of the navigation service including at least part of the route..  (via server displaying  route on a second screen (mobile device screen) “web server may send 908 the determined navigation instructions along with map data, and the mobile device may determine map boundary 808 based on the data sent in accordance with local display limitations on the device or other considerations”, [0052]) also see (Abstract),   [0051-0052], Fig.9, also see [0036],  [0030]), [0007], [0032-0033], [0035-0036], [0045], [0047]).   Figs. 1-17).

It would have been obvious to one of ordinary skill in the art, having the teachings of  Spaargaren and Suomela   before him at the time the invention was made, to modify the systems of Spaargaren to combine  with the navigation guidance teachings of Suomela,  substitute the mobile of Spaargaren with the mobile of Suomela, configure with the server in order to get current  location and destination location from message and transmit  both current location and destination location to the server to obtain route guidance from current location to destination  and display that on  second screen of smart phone of Suomela.  Motivation to combine the two teachings is, to assist vehicle  maneuvering to destination.
 
  	As per Claim 6, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: identify whether the message received from the user mobile terminal (mobile terminal 12, 14), Fig.1) includes location information; and in response to identifying that the message includes the location  information, identify the location information based on the message.  (Spaargaren : Abstract,  page 5, line 1- page 8, line 15,  Figs. 1-11)  also see,  page 12, line 23-page 15, line 20), page 13, line 21- page 15, line 12)
 
As per Claim 8, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches , wherein the message comprises a data field for indicating the location  information.  (Spaargaren : Figs. 3 -5D).

As per Claim 9 Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: control the communication interface to transmit, to an external server, a request for information on the route, and control the communication interface to receive, from the external server, the information on the route.  (Suomela: [0052]) also see (Abstract),   [0051-0052], Fig.9, also see [0036],  [0030]), [0007], [0032-0033], [0035-0036], [0045], [0047]).   Figs. 1-17).

As per Claim 10, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the message is a multimedia message.   (Spaargaren : Page 5, lines 25-32),  page 7, line 22-28).

Claim 11 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 6.
Claim 18 is being rejected using the same rationale as claim 8.
Claim 19 is being rejected using the same rationale as claim 9.
Claim 20 is being rejected using the same rationale as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663